     Case 1:21-cv-00526-DAD-BAM Document 4 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRENT ALAN BRIGNER, et al.,                       No. 1:21-cv-00526-DAD-BAM
12                      Plaintiffs,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   CLAYTON KEN WALKER, et al.,                       ACTION WITHOUT PREJUDICE DUE TO
                                                       PLAINTIFFS’ FAILURE TO PAY THE
15                      Defendants.                    FILING FEE, PROSECUTE, AND OBEY
                                                       COURT ORDER
16
                                                       (Doc. No. 3)
17

18

19          Plaintiffs initiated this action by filing a complaint in this court on March 26, 2021, but

20   they failed to pay the required filing fee associated with the bringing of the action. Accordingly,

21   on March 31, 2021, the assigned magistrate judge directed plaintiffs to pay the filing fee as

22   required or file a motion to proceed in forma pauperis in this action. (Doc. No. 2.) To date,

23   plaintiffs have neither filed a motion to proceed in forma pauperis nor paid the required filing fee.

24          Accordingly, on May 12, 2021, the magistrate judge issued findings and recommendations

25   recommending that this action be dismissed without prejudice due to plaintiff’s failure to pay the

26   filing fee or submit an application to proceed in forma pauperis, failure to prosecute this action,

27   and failure to comply with the court’s order. (Doc. No. 3.) The findings and recommendations

28   were served on plaintiffs and contained notice that any objections thereto were to be filed within
                                                       1
     Case 1:21-cv-00526-DAD-BAM Document 4 Filed 06/15/21 Page 2 of 2


 1   fourteen (14) days after service. (Id. at 2–3.) To date, no objections to the pending findings and

 2   recommendations have been filed, and the time in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on May 12, 2021 (Doc. No. 3) are

 8                  adopted in full;

 9          2.      The action is dismissed, without prejudice, due to plaintiffs’ failure to pay the

10                  filing fee or submit an application to proceed in forma pauperis, failure to

11                  prosecute this action, and failure to obey the court’s order; and

12          3.      The Clerk of Court is directed to close this case.

13
     IT IS SO ORDERED.
14

15      Dated:     June 14, 2021
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
